Title: Case of Unsettled Claims from Dunmore’s War, 9 December 1776
From: House of Delegates,Senate
To: 


Editorial Note
On 29 June 1776, immediately after adopting the “form of government,” or state constitution, which it had framed, the Virginia Convention heeded the eleventh and twenty-second articles by electing a governor (Patrick Henry) and eight members of the Council of State. JM acted as one of the four tellers for each of these elections (Proceedings of the Convention, May 1776, pp. 78–79; Hening, StatutesWilliam Waller Hening, ed., The Statutes at Large; being a
          Collection of all the Laws of Virginia, from the First Session of the Legislature, in the
          Year 1619 (13 vols.; Richmond and Philadelphia, 1819–23)., IX, 112–19). This council selected John Page to be its president, thereby also making him the lieutenant governor of the commonwealth. In accordance with Article XXII of the constitution, the adjournment of the Convention on 5 July transformed its members into the personnel of the House of Delegates of the legislature. Before it convened at Williamsburg on 7 October, the qualified voters, balloting on varying dates in August and September in the districts defined by an ordinance of the Convention, elected a Senate of twenty-four members (ibid., IX, 128–30). Thus the bicameral legislature of the sovereign Commonwealth of Virginia came into being, with JM a charter member of the House of Delegates. His term in that body expired with its adjournment on 21 December 1776.
Much of its business was channeled through three large committees—the Committee of Privileges and Elections, the Committee of Propositions and Grievances, and the Committee of “Publick” Claims. JM was named to the first of these, a group comprising over fifty delegates (Journal of the House of Delegates of Virginia, Anno Domini, 1776 [Richmond, 1828], p. 4). He served on the long-standing Committee for Religion, and on the special committees for unsettled claims against the state arising from Lord Dunmore’s War, for preparing a letter to the delegates of Virginia in the Continental Congress about the disputed boundary between that state and Pennsylvania, for drafting a bill to abolish some special privileges of the Anglican Church and some disabilities of dissenters, and for examining the enrolled bills (ibid., pp. 13, 14, 41, 68, 77).
If the journal of the House of Delegates and the remnant of other legislative papers in the Virginia State Library can be trusted, JM was not the chairman of any committee, nor the draftsman of any committee report, nor the introducer of any motion during this session. Although its journal omits mention of the participants in the debates, he probably spoke seldom, if ever, from the floor. Thomas Jefferson, one of the most prominent members of the House of Delegates, recalled many years later how youthful JM appeared to be and how silent his shyness kept him when in a large group. On the other hand, although possibly not referring to this particular session, Jefferson added that young Madison demonstrated unusual skill in the wording of committee reports and resolutions (Edward Coles to Hugh Blair Grigsby, 23 December 1854, reporting what Coles had been told by Jefferson, RC in Virginia Historical Society). No extant document of this session, however, is in his hand, nor is any so distinctive in expression or thought as to be confidently attributed to him. Moreover, he seems never to have mentioned this meeting of the House of Delegates as one to which he contributed significantly.
For these reasons, one sample only is furnished of the work of this session. This is a report of the “unsettled claims” committee of which JM was a member. It was chosen, not because it suggests JM more than any other manuscript, but merely because, in its length and the interest of its subject matter, it fairly well typifies the extant reports of the special committees.
 

[9 December 1776]

The Committee appointed have According to Order Examined the Reports of John Harvie & Joseph Neville to whom it was referred to Settle such of the Claims against the Public On Account of the late Expedition Against the Indians as remained Unsettled, and to revise those that had been Settled in West Augusta, have Agreed upon a report and Come to a resolution thereupon, as Follows.
It appears to your Committee by the Testimony of Sundry Witnesses, that while the Forces under the Command of the Earl of Dunmore, on the late Expedition Against the Indians, were encamped near the Shawanese Towns, Colo. William Crawford was Ordered to take the Command of a Detachment of two hundred and fifty men, and to march against a Town of the Seneca Nation of Indians, Distant from the Camp about thirty miles, his Lordship at the same time Assuring him, that if any Plunder was taken, it shou’d be Equally Divided among the Captors. It further Appears that the Party took at the said Town Several Prisoners, with Plunder in Indian Goods, Horses[?], Silver Trinkets, and Other Articles, which were sold by Consent of the said Captors, the sale Amounting to three hundred & five Pounds fifteen Shillings & a half Penny, when the Captains of Each Company, became Responsible for the Purchases made by their men. It Likewise appears that another Party Commanded by Colo. McDonald, on an Expedition against the upper Shawanese Towns, after distroying the same, took Plunder which was sold in like Manner, to the Amount of thirty five Pounds Eleven Shillings & three Pence. It further Appears to your Committee that the Commissioners on Settling the Expences of the late Indian War, Stopped Out of the pay of the Different Officers, the said two sums, Amounting in the whole to three Hundred and forty One Pounds six Shillings and three Pence half Penny.
Resolved as the Opinion of this Committee, that the Captors had an Undoubted right to the said Plunder, and in Order that Strict Justice shou’d be Done them, a Commissioner Ought to be Appointed, to Recieve from the Treasury, the said sum of three hundred & forty One Pounds Six Shillings and three Pence half Penny, and to Call upon each of the Officers who Commanded Parties in the said Detachments, (on Oath) for lists of the Names of the Men who Served, and the said Commissioner Pay each of them, their Proportionate Parts of the said Sum of Money.

1776 Decr. 9
Agreed to by the House of Delegates
John Tazewell C. H. D.
Ordered that Mr. James Wood be appointed a Commissioner for the purposes mentioned in the within Resolution.
John Tazewell C. H. D.
Dec Xth 1776
Agreed to by the Senate
J. Pendleton C. S.

